Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to preliminary amendment filed on 7/29/2021.
Claims 3, 8-9, 13 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract includes the words “said”.
Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 10-12,14,18 are objected to because of the following informalities:  
Claim 10 recites in the first limitation “...beamforming information for a reduced set of taps in the time domain” should be “...beamforming information for the reduced set of taps in the time domain”. Claim 1 already teaches “beamforming information for a reduced set of subcarriers in a frequency domain or for a reduced set of taps in a time domain”; unless the claim implies new reduced set of taps in the time domain.

Claims 11-12 are also objected to as being dependent upon an objected base claim.

Claim 14 recites in the first limitation “...beamforming information for a reduced set of taps in the time domain” should be “...beamforming information for the reduced set of taps in the time domain”. Claim 1 already teaches “beamforming information for a reduced set of subcarriers in a frequency domain or for a reduced set of taps in a time domain”; unless the claim implies new reduced set of taps in the time domain.

Claim 18 recites “the current transmission frame” should be “a current transmission frame”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the square of the absolute value" in page 5.  
There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1,2,4-7,10-12,14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4-7,10-12,14 of U.S. Patent No. 11,070,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are broader than and anticipate the claim limitations presented in US Patent No. 11,070,274. Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.


	The following table illustrates the conflicting claim pairs: 
Present Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
20
21
22
23
US Pat 11,070,274
1
2

4
5
6
7


10
11
12

14






	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Pat 11,070,274.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 1 of US Pat 11,070,274
A receiving device for use in a wireless OFDM communication system, said receiving device comprising: 
two or more receive antennas for receiving OFDM signals received over a channel from a transmission device having two or more transmit antennas and applying transmit beamforming, and circuitry configured to perform channel estimation to estimate the channel, 
generate transmit beamforming information based on the channel estimation, said transmit beamforming information comprising beamforming information per subcarrier or time domain tap, determine a reduced set of transmit beamforming information from said transmit beamforming information, wherein said reduced set comprises beamforming information for a reduced set of subcarriers in a frequency domain
or for a reduced set of taps in a time domain, and 



feed back the reduced set of transmit beamforming information to the transmission device
A receiving device for use in a wireless OFDM communication system, said receiving device comprising: 
two or more receive antennas for receiving OFDM signals received over a channel from a transmission device having two or more transmit antennas and applying transmit beamforming, and circuitry configured to perform channel estimation to estimate the channel, 
generate transmit beamforming information based on the channel estimation, said transmit beamforming information comprising beamforming information per subcarrier or time domain tap, determine a reduced set of transmit beamforming information from said transmit beamforming information, wherein said reduced set comprises beamforming information for a reduced set of subcarriers in a frequency domain or for a reduced set of taps in a time domain, wherein the subcarriers of said reduced set or the taps of said reduced set are determined based on an error criterion, and 
feed back the reduced set of transmit beamforming information to the transmission device.


As the table above illustrates, the limitations of claim 1 of the present application are taught by claim 1 of US Pat 11,070,274.  
Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made in view of claim 1 of US Pat 11,070,274, as tantamount to obviousness.


Claims 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 10-12, 14 of U.S. Patent No. 11,070,274 in view of Choi et al. US 7,676,007.


Reclaim 20
The receiving device failed to explicitly teach wherein the circuitry is configured to determine the reduced set of transmit beamforming information based on the channel estimation.

However, Choi discloses (fig.4) wherein the circuitry is configured to determine the reduced set of transmit beamforming information (vector) based on the channel estimation (channel estimation (430)); col. 3 lines 60 to col. 4 lines 20; using channel estimation generating (computing; 422) optimal transmit beamforming information (vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 20 as taught by Choi and wherein the circuitry is configured to determine the reduced set of transmit beamforming information based on the channel estimation.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 20 as taught by Choi and wherein the circuitry is configured to determine the reduced set of transmit beamforming information based on the channel estimation for the benefit of reducing feedback information (col. 11 lines 44-59).

Reclaim 21
The receiving device failed to explicitly teach wherein the reduced set of transmit beamforming information comprises beamforming information for the reduced set of subcarriers in the frequency domain.

However, Choi discloses wherein the reduced set of transmit beamforming information comprises beamforming information for the reduced set of subcarriers in the frequency domain (col. 4 lines 7-44, col. 6 lines 22-25 teaches beamforming vectors reduced (selecting) set of subcarriers in the frequency domain (DFT)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 21 as taught by Choi and wherein the reduced set of transmit beamforming information comprises beamforming information for the reduced set of subcarriers in the frequency domain.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 21 as taught by Choi and wherein the reduced set of transmit beamforming information comprises beamforming information for the reduced set of subcarriers in the frequency domain for the benefit of providing beamforming information (vector) with limited rate (col.3 lines 20-29).

Reclaim 22
Choi discloses (fig.4) wherein the circuitry is configured to determine the reduced set of subcarriers for which the transmit beamforming information is to be fed back (feedback; 105) based on the channel estimation(abstract; col. 4 lines 7-44 teach feedback (105) to transmitter (302) (selecting) reduced set of beamforming (vectors))


Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 10-12, 14 of U.S. Patent No. 11,070,274 in view of Choi et al. US 7,676,007 and in further view of Zhang et al US 2018/0019795

Reclaim 23
	The modified invention failed to teach determine a spacing between subcarriers in the frequency domain.

However, Zhang discloses determine a spacing between subcarriers in the frequency domain (para#46, 52) (abstract; para#7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention of claim 23 as taught by Zhang and determine a spacing between subcarriers in the frequency domain.
.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention of claim 23 as taught by Zhang and determine a spacing between subcarriers in the frequency domain for the benefit of adjusting the number of subcarriers based on system bandwidth (para#52). 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,070,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are broader than and anticipate the claim limitations presented in US Patent No. 11,070,274. Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.


	The following table illustrates the conflicting claim pairs: 
Present Application
15
US Pat
11,070,274
15


	The following table illustrates a mapping of the limitations of claim 15 of the present application when compared against the limitations of claim 15 of US Pat 11,070,274.  The differences have been bolded for purposes of clarity.

Claim 15 of Present Application
Claim 15 of US Pat 11,070,274
A receiving method for use in a wireless OFDM communication system, said receiving method comprising: 
receiving OFDM signals received over a channel from a transmission device having two or more transmit antennas and performing channel estimation to estimate the channel, 
generating transmit beamforming information based on the channel estimation, said transmit beamforming information comprising beamforming information per subcarrier or time domain tap, determining a reduced set of transmit beamforming information from said transmit beamforming information, wherein said reduced set comprises beamforming information for a reduced set of subcarriers in a frequency domain
or for a reduced set of taps in a time domain, and 



feeding back the reduced set of transmit beamforming information to the transmission device.
A receiving method for use in a wireless OFDM communication system, said receiving method comprising: 
receiving OFDM signals received over a channel from a transmission device having two or more transmit antennas and performing channel estimation to estimate the channel, 
generating transmit beamforming information based on the channel estimation, said transmit beamforming information comprising beamforming information per subcarrier or time domain tap, determining a reduced set of transmit beamforming information from said transmit beamforming information, wherein said reduced set comprises beamforming information for a reduced set of subcarriers in a frequency domain or for a reduced set of taps in a time domain, wherein the subcarriers of said reduced set or the taps of said reduced set are determined based on an error criterion, and 
feeding back the reduced set of transmit beamforming information to the transmission device.


As the table above illustrates, the limitations of claim 15 of the present application are taught by claim 15 of US Pat 11,070,274.  
Thus, claim 15 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made in view of claim 15 of US Pat 11,070,274, as tantamount to obviousness.


Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of U.S. Patent No. 11,070,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are broader than and anticipate the claim limitations presented in US Patent No. 11,070,274. Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.

	The following table illustrates the conflicting claim pairs: 
Present Application
16
17
18
US Pat
11,070,274
16
17
18


	The following table illustrates a mapping of the limitations of claim 16 of the present application when compared against the limitations of claim 16 of US Pat 11,070,274.  The differences have been bolded for purposes of clarity.
Claim 16 of Present Application
Claim 16 of US Pat 11,070,274
A transmission device for use in a wireless OFDM communication system, 
said transmission device comprising: 
two or more transmit antennas for 
transmitting OFDM signals over a channel to a receiving device having two or more receive antennas, and circuitry configured to receive a reduced set of 
transmit beamforming information from the receiving device, 
wherein said reduced set comprises beamforming information for a reduced set of subcarriers in a frequency domain or for a reduced set of taps in a time domain, 



reconstruct transmit beamforming information from the received reduced set of transmit beamforming information, and apply transmit beamforming by use of the reconstructed transmit beamforming information.
A transmission device for use in a wireless OFDM communication system, said transmission device comprising:
two or more transmit antennas for transmitting OFDM signals over a channel to a receiving device having two or more receive antennas, and circuitry configured to receive a reduced set of transmit beamforming information from the receiving device, 
wherein said reduced set comprises beamforming information for a reduced set of subcarriers in a frequency domain or for a reduced set of taps in a time domain, wherein the subcarriers of said reduced set or the taps of said reduced set are determined based on an error criterion,
reconstruct transmit beamforming information from the received reduced set of transmit beamforming information, and apply transmit beamforming by use of the reconstructed transmit beamforming information.


As the table above illustrates, the limitations of claim 16 of the present application are taught by claim 16 of US Pat 11,070,274.  
Thus, claim 16 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made in view of claim 16 of US Pat 11,070,274, as tantamount to obviousness.


Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,070,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are broader than and anticipate the claim limitations presented in US Patent No. 11,070,274. Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.

	The following table illustrates the conflicting claim pairs: 
Present Application
19
US Pat
11,070,274
19


	The following table illustrates a mapping of the limitations of claim 19 of the present application when compared against the limitations of claim 19 of US Pat 11,070,274.  The differences have been bolded for purposes of clarity.
Claim 19  of Present Application
Claim 19  of US Pat 11,070,274
A transmission method for use in a wireless OFDM communication system, 
said transmission method comprising: 
transmitting OFDM signals over a channel to a receiving device having two or more receive antennas, receiving a reduced set of transmit beamforming information from the receiving device, 
wherein said reduced set comprises beamforming information for a reduced set of subcarriers in a frequency domain or for a reduced set of taps in a time domain, 



reconstructing transmit beamforming information from the received reduced set of transmit beamforming information, and applying transmit beamforming by use of the reconstructed transmit beamforming information.
A transmission method for use in a wireless OFDM communication system, said transmission method comprising:
transmitting OFDM signals over a channel to a receiving device having two or more receive antennas, and receiving a reduced set of transmit beamforming information from the receiving device, wherein said reduced set comprises beamforming information for a reduced set of subcarriers in a frequency domain or for a reduced set of taps in a time domain, wherein the subcarriers of said reduced set or the taps of said reduced set are determined based on an error criterion,
reconstructing transmit beamforming information from the received reduced set of transmit beamforming information, and applying transmit beamforming by use of the reconstructed transmit beamforming information.


As the table above illustrates, the limitations of claim 19 of the present application are taught by claim 19 of US Pat 11,070,274.  
Thus, claim 19 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made in view of claim 19 of US Pat 11,070,274, as tantamount to obviousness.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 15-17, 19-22 are rejected under 35 U.S.C. 102 (a)1 as being anticipated by Choi et al. US 7,676,007.

Reclaim 1
Choi discloses receiving device (fig.1 (103); fig. 4(400)) for use in a wireless OFDM communication system (abstract), said receiving device (fig.4) comprising: 
two or more receive antennas (fig.4 shows plurality receive antennas (123)), for receiving OFDM signals received over a channel (MIMO channel; 104) from a transmission device having two or more transmit antennas (fig.3 shows plurality transmit antennas (113)), and applying transmit beamforming (applying transmit beamforming (110), and circuitry configured (channel estimation 430) to perform channel estimation to estimate the channel (col. 3 lines 60-64); generate transmit beamforming information (422) based on the channel estimation (col. 3 lines 60 to col. 3 lines 20;using channel estimation generating (computing) optimal beamforming information (vector) for use at the transmitter) said transmit beamforming information comprising beamforming information per subcarrier or time domain tap(col. 4 lines 7-44 teach beamforming (vectors) associated subcarrier values w(1)....w(N-1k+1)) (Note the claim recite “or”); determine a reduced set of transmit beamforming information from said transmit beamforming information col. 4 lines 7-44 teach  (selecting) reduced set of beamforming (vectors)); wherein said reduced set comprises beamforming information for a reduced set of subcarriers in a frequency domain or for a reduced set of taps in a time domain (col. 4 lines 7-44, col. 6 lines 22-25 teaches beamforming vectors reduced (selecting) set of subcarriers in the frequency domain (DFT)) (Note the claim recite “or”), and  feed back (feedback;105) the reduced set of transmit beamforming information to the transmission device (302) (fig. 4 shows (feedback;105)  to transmitter. Fig.3 shows (feedback; 105) from receiver. Fig. 1 also shows (feedback; 105) from receiver (103) to transmitter 102).

Reclaim 2
 	Choi discloses compress the generated transmit beamforming information and to determine the reduced set of transmit beamforming information from said compressed transmit beamforming information (col. 10 lines 4-10, col. 10 lines 30-50; quantizing transmit beamforming information to determine optimal). The specification teaches compression according to quantization, decomposition Givens rotation, or decomposition using Guass Jordan elimination, amongst others (para#76-80). Therefore, Choi compress the generated transmit beamforming information and to determine the reduced set of transmit beamforming information from said compressed transmit beamforming information. Choi further teaches decomposition Givens rotation (col.15 lines 55 to col. 16 lines 35).

Reclaim 4
 	Choi discloses wherein the reduced set of transmit beamforming information comprises a beamforming information value or matrix per subcarrier of said reduced set of subcarriers in the frequency domain or a beamforming information value or matrix per tap of said reduced set of taps in the time domain (abstract; col. 4 lines 7-44, col. 6 lines 22-25 teaches beamforming vectors reduced (selecting) set of subcarriers in the frequency domain (DFT)) (note the claim recite “or”).

Reclaim 5
 	Choi discloses wherein the circuitry is further configured to feed back (feedback 105) the reduced set of beamforming information values or matrices and associated subcarrier values or indices indicating their position in the frequency domain or associated tap positions or delays of taps indicating their position or delay in the time domain (abstract; col. 4 lines 7-44 teach feedback (105) to transmitter (302) (selecting) reduced set of beamforming (vectors) associated subcarrier values w(1)....w(N-1k+1)) (note the claim recite “or”).

Reclaim 6
 	Choi discloses wherein the circuitry is further configured to determine the reduced set of transmit beamforming information by one or more of differential processing of beamforming information between subcarriers or taps, grouping of beamforming information for two or more subcarriers or taps, interpolation or regression over groups beamforming information for a fixed or dynamic number of two or more subcarriers or taps, and reduction of channel state information in time domain (col. 11 lines 60-63 clustering beamforming information vectors for more subcarriers ) (see also claim 17) (note the claim recite “or”).

Reclaim 15
Choi discloses receiving method (fig.1 (103); fig. 4(400)) for use in a wireless OFDM communication system (abstract), said receiving device (fig.4) comprising: 
for receiving OFDM signals (fig.4 shows plurality receive antennas (123) for receiving OFDM signals),  received over a channel (MIMO channel; 104) from a transmission device having two or more transmit antennas (fig.3 shows plurality transmit antennas (113)), and applying transmit beamforming (applying transmit beamforming (110), and performing channel estimation (channel estimation 430) to estimate the channel (col. 3 lines 60-64); generate transmit beamforming information (422) based on the channel estimation (col. 3 lines 60 to col. 3 lines 20;using channel estimation generating (computing) optimal beamforming information (vector) for use at the transmitter) said transmit beamforming information comprising beamforming information per subcarrier or time domain tap(col. 4 lines 7-44 teach beamforming (vectors) associated subcarrier values w(1)....w(N-1k+1)) (Note the claim recite “or”); determining a reduced set of transmit beamforming information from said transmit beamforming information col. 4 lines 7-44 teach  (selecting) reduced set of beamforming (vectors)); wherein said reduced set comprises beamforming information for a reduced set of subcarriers in a frequency domain or for a reduced set of taps in a time domain (col. 4 lines 7-44, col. 6 lines 22-25 teaches beamforming vectors reduced (selecting) set of subcarriers in the frequency domain (DFT)) (Note the claim recite “or”), and feeding back (feedback;105) the reduced set of transmit beamforming information to the transmission device (302) (fig. 4 shows (feedback;105)  to transmitter. Fig.3 shows (feedback; 105) from receiver. Fig. 1 also shows (feedback; 105) from receiver (103) to transmitter 102).

Reclaim 16
Choi discloses a transmission device (102,302,602,802) for use in a wireless OFDM communication system, said transmission device comprising (fig.1, 3, 6-8): 
two or more transmit antennas (plurality of transmit antennas (113,613)) for transmitting OFDM signals over a channel (MIMO channel;104,604) to a receiving device having two or more receive antennas (plurality of receive antennas (123,623) of fig.1-2,4,6,7,9; abstract), and circuitry (102; 302,602,802),configured to receive a reduced (selecting fraction) set of transmit beamforming information from the receiving device (400) (col. 7 lines 1-25 teaches receiver (400) evaluates beamforming vectors of selected subcarriers (therefore, reduced) and send back (feedback;105,605) the beamforming vectors to the transmitter device),wherein said reduced set comprises beamforming information for a reduced set of subcarriers in the frequency domain or for a reduced set of taps in the time domain (col. 7 lines 1-40 teaches reduced (selecting fraction) set of subcarriers in the frequency domain (DFT)) reconstructing (805) transmit beamforming information from the received reduced set of transmit beamforming information (col. 14 lines 16-30), and apply transmit beamforming s(1) -1 (n) by use of the reconstructed transmit beamforming information (col. 13 lines 37-44; col. 13 lines 51-57).

Reclaim 17
Choi discloses wherein the circuitry is further configured to apply the transmit beamforming information (beamformer interpolator; 305) by interpolating or approximating beamforming information in the frequency domain or in the time domain (Abstract, col. 6 lines 44-47; col. 13 lines 50-57).

Reclaim 19
Choi discloses a transmission method (102,302,602,802) for use in a wireless OFDM communication system, said transmission device comprising (fig.1, 3, 6-8): 
transmitting OFDM signals (plurality of transmit antennas (113,613)) over a channel (MIMO channel;104,604) to a receiving device having two or more receive antennas (plurality of receive antennas (123,623) of fig.1-2,4,6,7,9; abstract), receiving a reduced (selecting fraction) set of transmit beamforming information from the receiving device (400) (col. 7 lines 1-25 teaches receiver (400) evaluates beamforming vectors of selected subcarriers (therefore, reduced) and send back (feedback;105,605) the beamforming vectors to the transmitter device),wherein said reduced set comprises beamforming information for a reduced set of subcarriers in the frequency domain or for a reduced set of taps in the time domain (col. 7 lines 1-40 teaches reduced (selecting fraction) set of subcarriers in the frequency domain (DFT)); reconstruct (805) transmit beamforming information from the received reduced set of transmit beamforming information (col. 14 lines 16-30), and apply transmit beamforming s(1) -1 (n) by use of the reconstructed transmit beamforming information (col. 13 lines 37-44; col. 13 lines 51-57).

Reclaim 20
Choi discloses (fig.4) wherein the circuitry is configured to determine the reduced set of transmit beamforming information (vectors) based on the channel estimation (channel estimation (430)); col. 3 lines 60 to col. 3 lines 20; using channel estimation generating (computing; 422) optimal transmit beamforming information (vectors).

Reclaim 21
Choi discloses wherein the reduced set of transmit beamforming information comprises beamforming information for the reduced set of subcarriers in the frequency domain (col. 4 lines 7-44, col. 6 lines 22-25 teaches beamforming vectors reduced (selecting) set of subcarriers in the frequency domain (DFT)).

Reclaim 22
Choi discloses (fig.4) wherein the circuitry is configured to determine the reduced set of subcarriers for which the transmit beamforming information is to be fed back (feedback; 105) based on the channel estimation(abstract; col. 4 lines 7-44 teach feedback (105) to transmitter (302) (selecting) reduced set of beamforming (vectors))



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 7,676,007 in view of Kasher et al. US 2017/0033850

Reclaim 18

	The transmission device failed to teach to set a flag in a preamble of a data transmission frame to indicate that transmit beamforming is applied for the current transmission frame.

	However, Kasher discloses (fig.2) to set a flag in a preamble (training) of a data transmission frame to indicate that transmit beamforming is applied for the current transmission frame (para#33 a flag in a preamble (training) indicate to indicate that transmit beamforming for the current transmission frame;para#30-31,38)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 18 as taught by Kasher and set a flag in a preamble of a data transmission frame to indicate that transmit beamforming is applied for the current transmission frame.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 18 as taught by Kasher and set a flag in a preamble of a data transmission frame to indicate that transmit beamforming is applied for the current transmission frame for the benefit of enabling the transmission of beamforming in feedback order (para#44). 



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 7,676,007 in view of Zhang et al US 2018/0019795

Reclaim 23
	The modified invention failed to teach determine a spacing between subcarriers in the frequency domain.

However, Zhang discloses determine a spacing between subcarriers in the frequency domain (para#46, 52) (abstract; para#7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 23 as taught by Zhang and determine a spacing between subcarriers in the frequency domain.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 23 as taught by Zhang and determine a spacing between subcarriers in the frequency domain for the benefit of adjusting the number of subcarriers based on system bandwidth (para#52). 


Allowable Subject Matter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631